DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-7, 9, 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claims 1 and 14, the prior art of record fails to anticipate or render obvious an electric component comprising a rib, a housing comprising a groove; an inner surface of the groove portion is provided with a protrusion that abuts onto the rib with an interference fit, whereby movement of the electronic component, in a direction other than the fitting direction or in a direction opposite the fitting direction, is substantially prevented.  With regards to claim 18, the prior art of record fails to anticipate or render obvious an electric component comprising a rib, a housing has a pair of groove portions formed therein which are provided as recesses on the inner surface thereof, the groove portions having open ends facing toward the electric component for receiving the ribs during assembly, and having closed ends opposite the open ends, the closed ends limiting an extent to which the ribs can be inserted into the grooves, wherein the ribs are inserted into the groove portions by press-fitting; and wherein an inner surface of each of the groove portions is provided with a protrusion that abuts onto a corresponding one of the ribs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiba et al. teach an electric component fixed to a housing.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 23, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657